Citation Nr: 1638637	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-04 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an upper back disability.  

2.  Entitlement to service connection for headaches, to include as due to exposure to environmental hazards and/or as due to an undiagnosed illness other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from October 1988 to March 1989 and on active duty from November 1990 to July 1991.  The Veteran served in the Southwest Asia theater of operations from January 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and January 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In May 2012, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  

The matter was previously before the Board in July 2014, at which time the issues on appeal were remanded for additional development.

Furthermore, the Board notes that additional treatment records were received by VA subsequent to the most recent November 2014 statement of the case.  Specifically, in July 2015, VA treatment records were electronically uploaded to the file in the Veterans Benefits Management System (VBMS).  However, the records consist of VA treatment records through 2014 and are duplicative of other treatment notes already of record.  It is therefore not deemed "pertinent" under the provisions of 38 C.F.R. § 20.1304(c) (2015) so as to require a remand for initial Agency of Original Jurisdiction (AOJ) consideration.

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

The Veteran's current upper back disorder, which has been diagnosed as cervical degenerative disc disease and cervical muscle strain, is unrelated to active military service, including any injury or disease incurred in or aggravated by her period of ACDUTRA.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an upper back disorder have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was provided that notice must inform the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Here, the duty to notify was satisfied in a May 2008 letter.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As an initial matter, all relevant evidence necessary for an equitable resolution of the Veteran's service-connection claims has been identified and obtained to the extent possible.  In this regard, service treatment records, VA treatment records, and private treatment records have been obtained.  To the extent that the AOJ determined in September 2008 that service treatment records were unavailable for the Veteran's period of active service from November 1990 to July 1991, these service treatment records were later associated with the record and are no longer outstanding.  Furthermore, to the extent the Board is remanding for outstanding treatment records from Guthrie Army Hospital at Fort Drum, New York, the Veteran's March 2010 statement identifying these outstanding records was made with respect to her claim for headaches secondary to allergies and sinus problems.  Based on her statement, there is no indication that those records are potentially relevant to her claim for an upper back disorder.  Thus, the Board need not defer her pending appeal for an upper back disorder at this time.  See Golz v. Shinseki, 590 F.3d 1317 (2010) (explaining that "relevant records" to be considered to determine a veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim).

The Veteran also submitted lay statements and oral testimony during the May 2012 Board hearing in support of her claim.  It is acknowledged that there is a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim and a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).  In this case, information was solicited regarding the nature and etiology of the Veteran's claimed upper back disorder.  Moreover, to the extent that there may have been outstanding evidence material to substantiating the claim, the undersigned remanded the appeal in July 2014 so that additional efforts could be made to identify any outstanding treatment records and afford the Veteran with another VA opinion.  Accordingly, consistent with Procopio and Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with.

Further, the Veteran was provided with VA examinations for her upper back/neck in July 2009 and August 2010, and another addendum opinion was obtained in November 2014.  Collectively, the existing examination and opinions are adequate for adjudicative purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  

The Board is also satisfied that there has been substantial compliance with the Board's prior remand of July 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order.).  With respect to the remand, the Veteran was asked to identify the names and dates of treatment of all medical providers who have treated her back in August 2014.  Additionally, pursuant to the remand directives, a new VA opinion was obtained in November 2014 that considered findings from a June 2009 MRI of the cervical spine and August 2009 private medical records.  Thus, substantial compliance having been demonstrated, the Board may proceed to adjudicate the appeal.

For the reasons set forth above, VA has substantially complied with the notice and assistance requirements to the extent possible, and the Veteran is not prejudiced by a decision on her service connection claim for an upper back disorder at this time.

II.  Service Connection for an Upper Back Disorder

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Regarding the appellant's Army National Guard service, "active" military service includes active duty, any period of active duty for training (ACDUTRA) during which the Veteran was disabled or died from a disease or injury incurred or aggravated in the line of duty.

Establishing entitlement to service connection for a disability on a direct basis generally requires evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In some cases, service connection may also be established under 38 C.F.R. 
§ 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the U.S. Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran is diagnosed with degenerative disc disease, which is not an enumerated chronic disease.  Nevertheless, the Veteran has argued a theory of continuity of symptomatology.

With regard to the first element of service connection, the Veteran was diagnosed with cervical paraspinal muscle strain in the August 2010 VA examination and also has a diagnosis of cervical spine degenerative disc disease with associated radicular pain (see August 2009 private medical records from NovaMed Pain Management of New Albany, LLC; see also November 2014 VA addendum opinion). 

With respect to the second element, the Veteran's service treatment records reflect that she was seen for upper back/shoulder complaints during her first period of ACTDUTRA.  See, e.g., November 1988 service treatment records (noting complaints of bilateral upper back shoulder pain and diagnosing muscular pain); February 1989 service treatment records (noting complaints of upper back pain and assessing lower trapezius strain).  She also reported a history of recurrent back pain in her February 1989 Report of Medical History, as well as her November 1990 Report of Medical History, which contained the remark of "Back - upper back strain, 'pinched nerve' feeling."  

With respect to the third element, however, the evidence does not persuasively establish a nexus between active duty service, including any disease or injury incurred or aggravated during her first period of ACTDUTRA, and current complaints.  In this case, the November 2014 VA examiner opined that her cervical spine degenerative condition is less likely as not caused by service, including the documented complaints of the upper back and shoulder area made in service.  The examiner explained:

1. In service upper back complaints were not associated with
any neck pain complaints; primarily diagnosed as trapezius muscle strain. 
2.  There is no evidence to establish a cervical spine degenerative condition during service or manifesting to a compe[n]sable degree within one(1) year of separation.
3.  There imaging documenting a NORMAL cervical spine in 2008; no degenerative changes prior to the MRI in question, obtained in 2009.
4.  EMG 2008 is Negative for any cervical radiculopathy
5.  Lay statement evidence does not lend to establishing a nexus of the
claimed condition to service; Two of the statements are questionable as they appear to have the same verbiage but with different signatures; the other, suggests that the claimed conditions pre-existed the active duty period.

The November 2014 VA examiner considered the lay evidence, reviewed the 2009 findings of disc degeneration, but nonetheless found that the condition did not have its onset in service, emphasizing the normal findings from the 2008 X-rays and EMG.  Because the VA examiner reviewed the claims file and contemplated the pertinent evidence and records, the Board assigns high probative value to this opinion.  

Unfortunately, there is no other competent nexus evidence of record that establishes a link between the Veteran's current upper back disorder, diagnosed as cervical paraspinal strain and degenerative disc disease, to the complaints of upper back pain in service.   In this regard, the August 2010 VA examiner explained that the Veteran's cervical muscle strain is "less likely related to an environmental exposure but more a mechanical etiology," finding the condition "less likely as not caused by or the result of a specific exposure event while serving in Southwest Asia."

The Board has also taken into account the Veteran's statements that her current upper back disorder is related to service, as well as the statements from her spouse and other witnesses.  These statements, which were made many years after service and which attest to the fact that the Veteran experienced back pain after the military, fail to competently describe an in-service incurrence or credibly provide evidence of continuity since service.  Rather, the Board finds the VA examiner's opinion, which acknowledged and considered the initial clinical testing and imaging findings from 2008 in addition to the later MRI findings, to be the most probative evidence of the etiology of her current upper back disorder.

The Veteran, as a lay person, has not demonstrated that she possesses the knowledge and expertise to provide an opinion as to the question of medical causation in order to competently address whether her upper back disorder is related to service.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  Here, interpreting the negative x-ray and EMG results from 2008 and the positive MRI findings from 2009 in order to address onset requires expertise and is a question outside of the realm of knowledge of a layperson using his/her senses.  Therefore, although competent to report symptoms of upper back pain, the Veteran is not competent to offer an opinion regarding whether her current upper back disorder is related to military service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Moreover, in regard to the allegation of continuity of symptoms since service, any relationship between the claimed disability and symptoms experienced over the years must be established by medical evidence because disc disease of the spine may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Here, the expert medical opinion evidence shows that there is no such relationship.  It simply cannot be said that the evidence rises to the level of equipoise with respect to this element.  Accordingly, the third element needed to establish service connection, a nexus between active duty service and current complaints, has not been satisfied.

Based on the foregoing, the Board finds that service connection is not warranted for an upper back disorder.  


ORDER

Service connection for an upper back disorder is denied.


REMAND

With respect to the Veteran's claim for service connection for headaches, the claim must be again remanded for additional development.

I.  Outstanding Service Treatment Records

As mentioned briefly in the decision above, in a March 2010 statement, the Veteran indicated that she was treated for headaches at Guthrie Army Hospital at Fort Drum, New York, and that she has not been able to obtain these records.  In order for VA to fulfill its statutory duty to assist, additional efforts must be undertaken to obtain these outstanding service department records.  Furthermore, it is imperative that all efforts taken to obtain these records be well documented in the electronic claims file so that the Board may make a factual finding concerning the adequacy of the development conducted in the event that such records either do not exist or cannot be obtained.

II.  Adequate VA Opinion

The Board notes that the November 2014 VA opinion obtained on remand is not responsive to the Board's July 2014 remand in that the examiner did not "consider the Veteran's lay statements with regard to onset and continuity of symptomatology of her disability" or address the Veteran's "exposure to environmental hazards," as requested by the Board.  The Court has held that compliance with a remand is not discretionary, and that if there is a failure to comply with the terms of a remand, another remand for corrective action is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to ensure compliance).

Because the Board lacks the medical expertise to ascertain the potential hazards posed by environmental exposures, such as burn pits, it is crucial that the addendum opinion adequately contemplate whether the Veteran's current headaches may be related to in-service environmental hazards during her time in Saudi Arabia.  In this regard, the Board notes that the Veteran received a letter from the Office of the Secretary of Defense stating that her "unit was near Khamisiyah, Iraq in early March 1991 . . . the nerve agents sarin and cyclosarin may have been released into the air.  If you were with your unit at this time, you may have been in an area where exposure to a very low level of nerve agents was possible."  (Emphasis original).  

Furthermore, the November 2014 VA examiner relied on a May 2008 treatment note in order to date the onset of headaches to approximately 2006.  However, this is inconsistent with other evidence of record, including earlier treatment reports from the late 1990s, wherein she complained of headaches.  See, e.g., September 1997 treatment report (indicating having had "migraine headaches"); December 1998 treatment report (noting a system review positive for frontal headaches).  Without acknowledgement of these earlier complaints of headaches, it appears that the existing opinion is based, at least in part, on an inaccurate factual premise.  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain service treatment records for headaches from Guthrie Army Hospital at Fort Drum, New York.  The efforts made to obtain these records must be clearly documented in the record.  Attempts to obtain the requested service department records should be documented in the electronic claims file.  If such documents do not exist or cannot be obtained, this fact must also be documented so that the Board may make a factual finding concerning the adequacy of the development conducted.

2.  Obtain an addendum opinion regarding the Veteran's headaches.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file [i.e. any relevant records contained in the paperless claims files in the VBMS and/or Virtual VA] must be provided to and reviewed by the examiner.

The examiner must specifically address the question of whether it is as likely as not (i.e., at least a 50 percent probability or higher) the Veteran's headaches are related to service, including her exposure to environmental hazards.  In this regard, the VA examiner must discuss the lay statements of record regarding onset and continuity of symptomatology, the notations of headaches in post-service treatment records as early as September 1997, her claimed exposure to burn pits, as well as her conceded possible exposure to a low level of nerve agents near Khamisiyah, Iraq, in early March 1991.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


